Citation Nr: 1204576	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for urinary frequency.

3.  Entitlement to service connection for pelvic pain, right side.

4.  Entitlement to service connection for right leg neuropathy.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for right leg lengthening.

7.  Entitlement to service connection for a right leg disability other than neuropathy and lengthening.

8.  Entitlement to service connection for sexual dysfunction.

9.  Entitlement to a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain.  

10.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from June 24, 2008, and as 70 percent disabling from November 9, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, November 2007, February 2009, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the issues certified on appeal with respect to the Veteran's service-connected PTSD were evaluation of PTSD and entitlement to an effective date prior to November 9, 2009, for the award of a 70 percent rating for PTSD.  However, because the current appeal stems from the Veteran's disagreement with the initial ratings assigned in connection with the award of service connection, the Board must review de novo the evidence of record since the effective date of the award of service connection and consider the appropriateness of staged ratings, including the question of whether a 70 percent rating should be assigned any sooner than November 9, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In light of this requirement, the Board finds the PTSD questions on appeal to be more appropriately characterized as entitlement to a higher initial evaluation for PTSD, rated as 10 percent disabling from June 24, 2008, and 70 percent disabling from November 9, 2009, as reflected on the title page of this decision.  

On August 24, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

During his August 24, 2011, hearing, the Veteran claimed that he has suffered damage to his teeth from grinding caused by his PTSD.  That issue has not been addressed by the RO.  It is therefore referred to the agency of original jurisdiction (AOJ) for action.

(The decision below addresses the Veteran's claims of service connection for hearing loss and urinary frequency.  The remainder of the Veteran's claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The evidence of record does not establish a current hearing impairment as defined by VA.

2.  The Veteran does not have urinary frequency attributable to military service or that is shown to be proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran does not have urinary frequency that is the result of disease or injury incurred in or aggravated by active military service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

Further, if a veteran is determined to have served in combat, and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). "Satisfactory evidence" is credible evidence, and such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 392 (1996); 38 C.F.R. § 3.304(d).  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Rather, section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge, Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 reflects that he was awarded the Combat Action Ribbon.  The Board thus finds that the Veteran is considered a combat Veteran.

A.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In July 2007, the Veteran applied for VA disability compensation seeking service connection for hearing loss.  During his August 2011 hearing, he testified that he first experienced hearing loss in service and was exposed to acoustic trauma from gunfire, aircraft and helicopters, and construction equipment.  

The Veteran's service treatment records (STRs) contain no complaints related to the Veteran's ears or hearing.  The report of a May 1987 pre-enlistment examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
5
10
LEFT
10
0
5
10
5

A November 1993 audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
10
15
10

The report of a May 1997 separation examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
10
LEFT
10
5
5
20
15

In October 2007, the Veteran was afforded a VA audiology examination.  He reported in-service noise exposure from gunfire and aircraft on the flight deck.  He denied recreational noise exposure.  At that time, the Veteran's pure tone auditory thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
25
LEFT
5
15
10
20
25

A Maryland CNC Test resulted in speech recognition scores of 98 percent bilaterally.  

Thus, objective test results from the October 2007 examination demonstrate that the Veteran does not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The record is devoid of audiometric testing data since October 2007 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  Further, the Veteran has not indicated that he has experienced a decrease in his hearing since the October 2007 VA examination.  Moreover, while the Veteran stated during his August 2011 hearing that he would be submitting an opinion from his private physician regarding his hearing loss and requested that the record be held open for 30 days, no such evidence has been submitted.  Thus, there is no indication in the record that the Veteran has since filing his claim in July 2007 met the requirements of 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

The Board also finds that there is no objective evidence that sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted above, hearing impairment has not been shown. Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

B.  Urinary Frequency

In June 2008, the Veteran filed a claim of service connection for urinary frequency, which he asserted was the result of his service-connected old kidney contusion with residual abdominal wall muscle strain.  At the outset, the Board notes that there is no indication of complaints or treatment related to urinary frequency in the Veteran's STRs.  At the time of his November 1993 examination for re-enlistment purposes, the Veteran's genitourinary system was evaluated as normal.  On an accompanying report of medical history, the Veteran denied frequent or painful urination.  On a May 1997 report of medical history, the Veteran indicated a history of kidney stones or blood in the urine, but denied frequent or painful urination.  His genitourinary system was again clinically evaluated as normal.  There is also no competent evidence that directly relates the Veteran's reported urinary frequency to his active military service.  Moreover, the Veteran himself has not asserted that his urinary frequency began in service.  Accordingly, the Board finds no evidence upon which to grant service connection on a direct basis.

As to the Veteran's claim of service connection for urinary frequency secondary to his service-connected old kidney contusion with residual abdominal wall muscle strain, the Veteran was granted service connection for kidney and muscle disability in December 2002.  During his August 2011 hearing, the Veteran testified that since sustaining injury to his kidney and abdominal wall muscle, he has experienced increased urinary frequency and urgency.  

A review of the Veteran's STRs shows that in May 1993, he was involved in a motor vehicle accident that resulted in a renal contusion.  The Veteran was treated at the University of San Diego Medical Center for right flank and abdominal pain.  It was noted that he was vomiting blood and had blood in his urine.  In July 1993, the Veteran was seen for consultation at the urology clinic.  At that time, his urine was noted to be clear and the Veteran denied hematuria or painful urination.  In November 1993, his genitourinary system was evaluated as normal and the Veteran denied frequent or painful urination.  In May 1997, the Veteran indicated a history of kidney stones or blood in the urine, but denied frequent or painful urination.  His genitourinary system was again clinically evaluated as normal.  

Post-service medical records show that the Veteran has undergone numerous VA examinations in connection with this and other claims.  A November 2002 VA examination report noted the Veteran's in-service motor vehicle accident and treatment for a contused right kidney and continued right flank pain.  At that time, the Veteran denied urinary frequency or incontinence.  The examiner noted that the Veteran did not appear to have any specific kidney disability, but did have some residual muscle strain and right flank pain from his in-service accident.  The Veteran underwent another VA examination in September 2003 during which he denied urinary frequency or incontinence or urinary tract infections.  Records from the Nebraska Medical Center dated in May 2004 similarly show that the Veteran denied dysuria, frequency, or urgency.  On VA examination in August 2005, the Veteran complained of increased right flank pain.  He denied urinary symptoms, leakage, obstructed voiding, recurrent urinary tract infections, and urinary tract stones.  

A March 2005 VA treatment record notes that the Veteran asserted that he was urinating more frequently.  He denied increased thirst.  The Veteran was afforded another VA examination in February 2008, during which he denied urinary symptoms.  

During a November 2008 VA examination, the Veteran reported some daytime urinary frequency and urgency with occasional leakage for which he used no pad.  He denied straining or hesitancy, but indicated occasional variability and weakness in his stream.  He reported some incomplete bladder emptying.  The examiner noted that a review of the Veteran's claims folder indicated no medication specifically for his kidney condition.  A muscle relaxer for his back and flank pain was noted.  Examination of the bladder and urethra was normal, as was the Veteran's perineal sensation.  

Upon review of the record and examination of the Veteran, the examiner opined that the it was less likely than not that the Veteran's reported urinary frequency was caused or aggravated by his service-connected kidney condition, noting that the Veteran had no specific kidney or renal dysfunction.  The examiner also stated that there was no medical basis upon which to conclude that the Veteran's abdominal/flank pain and muscle contusion results in urinary frequency.  

A December 2008 VA treatment note records the Veteran's denial of urinary symptoms, to include dysuria, hematuria, polyuria, and nocturia.  In September 2009, the Veteran denied bladder incontinence, dysuria, hematuria, polyuria, and nocturia.  On examination in April 2010, urinary frequency was not noted.

In view of the evidence of record, the Board finds that the Veteran's assertion that he has suffered from urinary frequency since his 1993 in-service injury to his kidney is not credible.  Indeed, the Veteran's post-1993 service records contain no evidence of urinary symptoms and the Veteran specifically denied frequent urination.  Although a March 2005 VA treatment record notes urinary frequency and the Veteran indicated urinary symptoms during his November 2008 VA examination, the record contains numerous treatment records dated before and after March 2005 and November 2008 that are silent for complaints of urinary symptoms, as well as records noting the Veteran's denial of urinary frequency.  Further, save for the November 2008 examination report, during no VA examination did the Veteran report urinary frequency or other urinary symptoms.  The Board finds this evidence weighs against a finding of continuity of symptomatology.  

Further, upon consideration of the November 2008 VA examiner's findings, which are uncontradicted and adequately supported by a detailed rationale, the Board finds that service connection for a urinary frequency, claimed as secondary to the Veteran's service-connected old kidney contusion, must be denied.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that any urinary frequency is caused or aggravated by his old kidney contusion with residual abdominal wall muscle strain.  Although the Veteran believes that urinary frequency is due to his service-connected disability, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusions to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the foregoing reasons, the Board finds that the claim of service connection for a urinary frequency must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for urinary frequency under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for hearing loss in July 2007 and for urinary frequency in June 2008.  In August 2007, the RO sent to him a letter notifying him of the evidence required to substantiate his claim of service connection for hearing loss and by letter dated in October 2008, the Veteran was informed of the evidence required to substantiate a claim of service connection for urinary frequency.  Those letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims of service connection, such as statements from military medical personnel, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  Both letters included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  Further, the October 2008 letter specifically informed the Veteran of how to substantiate a claim of service connection on a secondary basis.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2007 and October 2008 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, private medical evidence, and lay statements from the Veteran, to include his August 2011 hearing testimony.  

The Board notes that the last supplemental statements of the case (SSOCs) addressing the Veteran's claims of service connection for hearing loss and urinary frequency were issued in July 2010.  As will be discussed in greater detail in the remand that follows this decision, more recent VA treatment records and examination reports have been associated with the claims folder.  However, the evidence is not relevant to the issues decided herein.  Accordingly, there is no basis to remand the case for consideration of the evidence by the AOJ or to seek a waiver from the Veteran to allow the Board to consider the evidence in the first instance.

Further, the Veteran was afforded VA examinations in connection with each of his claims.  As noted above, a VA audiology examination was provided in October 2007.  The VA audiologist considered the Veteran's assertions regarding in-service noise exposure and conducted the appropriate hearing tests.  The VA audiologist determined that the Veteran presented with normal hearing bilaterally.  There is no indication that the testing performed was in any way erroneous.  The Board thus concludes the July 2007 audiology examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board also notes that the Veteran has not since the July 2007 examination asserted that his hearing has worsened.  Accordingly, the Board does not find that a new examination is warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Veteran has undergone numerous VA evaluations specific to the genitourinary system since filing his claim for urinary frequency.  The examiners, and in particular the November 2008 VA examiner, indicated a review of the claims folder and conducted an examination of the Veteran that included consideration of the Veteran's subjective complaints.  The Board finds that the examination reports, along with the VA and private treatment records, contain sufficient evidence by which to evaluate the Veteran's claim of service connection for urinary frequency.  The Board also finds that the November 2008 VA examiner's negative nexus opinion is adequately supported by the reasons stated therein and the remaining evidence of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate examination in connection with his claim of service connection for urinary frequency.  See Barr and Cox, both supra.  


ORDER

Service connection for hearing loss is denied.

Service connection for urinary frequency is denied.


REMAND

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2011).  With regard to the Veteran's claims of service connection for pelvic pain and sexual dysfunction and for a higher initial evaluation of his service connected PTSD, the last SSOCs of record were issued in August 2010.  Since that time, however, additional evidence relevant to those claims was associated with the claims file.  The additional evidence includes VA outpatient treatment records dated from July 2010 through March 2011, which contain evaluations pertinent to an analysis of the severity of the Veteran's PTSD; the report of an August 2010 VA examination for the evaluation of the Veteran's PTSD, to include consideration of whether the Veteran's sexual dysfunction is caused or aggravated by his PTSD; and the report of an August 2010 VA examination rendered in connection with the Veteran's claim of service connection for pelvic pain.  

Because this additional evidence is pertinent to these issues on appeal, a remand of the Veteran's claims of service connection for pelvic pain and sexual dysfunction and for a higher initial evaluation for his service connected PTSD is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to those issues was certified by the Board in April 2011.  See 38 C.F.R. §§ 19.31.  

The Board finds that a remand of the Veteran's claim for a higher initial rating for PTSD is also necessary as the Veteran indicated during his August 2010 hearing that his PTSD has increased in severity since the last VA examination was conducted.  See Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  On remand, the Veteran should be scheduled for a VA examination to assess the current level of severity of the Veteran's PTSD symptoms.  

As part of the examination to be afforded on remand, and because the issue to be addressed on remand is whether the Veteran is entitled to rating greater than 10 percent before November 9, 2009, and greater than 70 since that time, the Board finds that it would be helpful for the VA examiner to conduct an analysis of the severity of the Veteran's PTSD from June 2008 forward, if feasible.  In this regard, the Board notes that the September 2010 VA examiner specifically indicated that the PTSD symptoms reported by the Veteran during that examination were the same symptoms reported on examination in October 2008 and remained at the same level of intensity.  In October 2008, the Veteran was assigned a global assessment of functioning (GAF) score of 55.  Since that time, his GAF scores, as recorded in VA treatment records and examination reports, have ranged from 48 to 60.  Thus, the examiner should specifically consider the Veteran's PTSD symptomatology from June 2008 forward and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since that time.  

Further, as the Veteran has alleged that his sexual dysfunction has, at least in part, been caused or made worse by his PTSD, as part of the examination to be conducted on remand, the examiner should include a nexus opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's sexual dysfunction.  In this regard, the Board notes that the Veteran was afforded a VA examination in September 2010 to address whether his PTSD caused his sexual dysfunction.  Although the examiner opined that the Veteran's PTSD did not cause the Veteran's sexual dysfunction, the examiner appears to have based that opinion on the fact that PTSD is not known to cause erectile dysfunction.  It is not clear from this statement whether the examiner considered the Veteran's specific assertions of sexual dysfunction, which do not include an inability to achieve an erection, but rather, relate to difficulty maintaining one.  Further, the examiner did not address the aggravation question.  Thus, on remand, the examiner should consider the Veteran's specific symptoms of sexual dysfunction, and comment on whether those symptoms have been caused or made worse by his PTSD.

The Board also finds it necessary to remand the Veteran's claim for a disability rating in excess of 10 percent for service-connected old contusion of right kidney, with residual abdominal wall muscle strain.  As with the Veteran's claim for a higher initial rating for PTSD, the Veteran asserted during his August 2011 hearing that his service-connected old kidney contusion has worsened since his last examination.  See Palczewski and Snuffer, both supra.  An examination is also necessary to determine the true nature and severity of the Veteran's service-connected disability so that it may be properly evaluated.  In this regard, the Board notes that the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain, is rated as 10 percent disabling under 38 C.F.R. §§ 4.75, Diagnostic Code (DC) 5319 and 4.118, DC 7502, which pertain to an injury to Muscle Group XIX and chronic nephritis, respectively.  Thus, on remand, the examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected disability, which includes all findings necessary to apply the rating criteria under the pertinent DCs.  

Turning to the Veteran's claims of service connection for a low back disability, a right leg condition, right leg lengthening, right leg neuropathy, and right pelvic pain, the Board finds it necessary to also remand those claims as there is not "sufficient competent medical evidence" of record to render a decision on those claims.  38 C.F.R. § 3.159(c)(4)(i) (2011).  This is so because, although the Veteran has been afforded a number of VA examinations, it does not appear as though any examiner has specifically addressed the Veteran's theory of secondary service connection.  Indeed, the Veteran maintains that as a result of his in-service motor vehicle accident and resulting injury to the kidney and abdominal wall, he developed an abundance of scar tissue and the muscles on his right side have atrophied, which has resulted in pelvic pain, right leg neuropathy, and right leg lengthening.  The Veteran alleges that a physician had previously informed him that his complained-of disabilities were related to his development of scar tissue.  

Accordingly, as part of the examination to be afforded on remand in connection with his claim for an increased evaluation for his service-connected old kidney contusion, the examiner should address the nature and etiology of the Veteran's complained-of pelvic pain, right leg lengthening, and right leg neuropathy.  In doing so, the examiner must consider the Veteran's statement that he was previously informed that these disabilities are related to the development of scar tissue around his kidney or abdominal wall muscle after his in-service motor vehicle accident.  At a minimum, the examiner should comment on whether the type of injury sustained in service would result in the formation of scar tissue.  The examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's pelvic pain, right leg lengthening, and right leg neuropathy are directly attributable to his active military service, to include as a result of his 1993 motor vehicle accident, and whether it is at least as likely as not the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain has caused or made chronically worse the Veteran's pelvic pain, right leg lengthening, or right leg neuropathy.  If the examiner determines that the Veteran's pelvic pain, right leg lengthening, or right leg neuropathy are not related to service or a service-connected condition, the examiner should provide an opinion as to the etiology of these disabilities, to the extent that one is ascertainable.

As to the Veteran's claim of service connection for a right leg condition, characterized as right leg pain, the Board notes that during his August 2011 hearing, the Veteran indicated that his right leg pain was caused by his neuropathy and was not a distinct disability.  Thus, although it does not appear as though the Veteran is seeking service connection for a right leg disability other than lengthening and neuropathy, the examiner should consider whether the Veteran has any other diagnosed right leg disability that results in his complained-of pain.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  If another diagnosed right leg disability is found, the examiner should include a nexus opinion as to whether it is at least as likely as not that that disability is directly attributable to his active military service, or whether it is at least as likely as not that the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain has caused or made chronically worse any additional right leg disability.  

The Veteran has also alleged that his service-connected old contusion of right kidney with residual abdominal wall muscle strain, has affected his sexual functioning.  He asserts that intercourse is painful and he is unable to maintain an erection, which he believes is related, at least in part, to his service-connected disability.  Thus, as part of the examination to be afforded on remand, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain, has caused or made chronically worse any sexual dysfunction.  

As to the Veteran's claim of service connection for back pain, the Veteran contends that he has suffered from low back pain since his in-service injury.  Although a November 2008 VA examiner recorded that the Veteran's back pain began in 2003, the Veteran's assertions that he has suffered from back pain since his 1993 in-service injury are well documented in the record.  The record does, however, raise a question as to the whether the Veteran was involved in a post-service motor vehicle accident in 2003.  Thus, as part of the examination to be afforded on remand, the examiner should elicit from the Veteran a complete history that includes all possible causes of the Veteran's current back pain.  Further, although the Veteran's spine has been shown on x-ray to be normal, the Veteran does carry a diagnosis of myofascial pain syndrome.  Accordingly, the Veteran should be scheduled for a VA examination that addresses the nature and etiology of any disability with respect to his claim of service connection for low back pain.   Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that any diagnosed low back disability, to include myofascial pain syndrome, is attributable to the Veteran's active military, to include his 1993 in-service motor vehicle accident.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to any of his claims remaining on appeal.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination by a psychiatrist in connection with his claim for a higher initial evaluation for his service-connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score.  The examiner should specifically consider the Veteran's PTSD symptomatology from June 2008 forward and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since that time.  In doing so, the examiner should consider the September 2010 VA examiner's statement that the Veteran's symptoms were the same as those reported on examination in October 2008 and had remained at the same level of severity since that time and specifically comment on whether the Veteran's symptoms have varied in severity since the June 2008 effective date of his award of service connection for PTSD.

The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously recorded, which have ranged from 48 to 60 since July 2008.  The examiner should explain the differences in these GAF scores.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also take a detailed history from the Veteran regarding the onset and symptoms of sexual dysfunction.  The examiner should include a nexus opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD, to include any medication taken for the treatment thereof, has caused or made chronically worse the Veteran's sexual dysfunction.  

3.  After the development ordered in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for an old contusion of right kidney with residual abdominal wall muscle strain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain, which has been evaluated as 10 percent disabling under DCs 5319 and 7502.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing whether the disability associated with the affected muscle would be considered slight, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.56 (2011).  In doing so, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including:  loss of power; weakness; lowered threshold of fatigue; fatigue pain; impairment of coordination; and uncertainty of movement.  All indicated studies should be performed.  

The examiner should also discuss whether the Veteran has any associated objective neurological abnormalities due to kidney contusion or muscle damage.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

The examiner should also take a detailed history from the Veteran regarding the nature of his claimed right leg, low back, and pelvic disabilities and his sexual dysfunction.  Consideration must be given to the Veteran's assertion that these claimed disabilities are related to his service-connected old kidney contusion with residual abdominal wall muscle strain, and specifically to his contention that his kidney injury resulted in scar tissue that has in turn resulted in his claimed leg and pelvic disabilities.  The examiner should also consider the Veteran's assertion that his sexual dysfunction is related to his service-connected kidney and abdominal wall disability.

The examiner should ascertain, to the extent possible, whether the Veteran has scar tissue around his kidney and/or abdominal wall muscles.  At a minimum, the examiner should comment on whether the Veteran's in-service motor vehicle accident, as described by the Veteran and recorded in his STRs, is the type of injury that would result in such scarring around the kidney or abdominal wall.  The examiner should then provide an opinion as to whether any currently diagnosed right leg condition, to specifically include leg lengthening and right leg neuropathy, or any diagnosed pelvic disability, or any low back disability is at least as likely as not due to the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain, or whether the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain has caused or made chronically worse any right leg, low back, or pelvic disabilities.  If the examiner determines that the Veteran's right leg, low back, and/or pelvic disabilities are not caused or aggravated by his service-connected kidney and abdominal muscle disability, the examiner should provide an opinion as to the etiology of those disabilities, to the extent that one is ascertainable.

An opinion should also be rendered as to whether it is at least as likely as not the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain, has caused or made chronically worse any sexual dysfunction.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of his rationale, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements that his right leg lengthening, right leg neuropathy, low back disability, pelvic pain, and sexual dysfunction are related to his service-connected kidney and abdominal muscle disability, to include the development of scar tissue as a result of his in-service injuries.  

4.  After the development ordered in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for a low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should determine the nature of any current low back disability and provide an opinion as to whether any Veteran's currently diagnosed low back disability, to include myofascial pain syndrome, is at least as likely as not related to his period of military service, to specifically include a 1993 motor vehicle accident sustained in service.  As part of the opinion, the examiner must identify the medical reasons to accept or reject the Veteran's statements regarding the continuity of back symptoms since his 1993 accident.

5.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

6.  The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and re-adjudicate the remaining issues on appeal.  The Veteran's claim for higher initial ratings for his service-connected PTSD must be considered on a de novo basis in light of the additional evidence and the potential applicability of staged ratings should be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


